Citation Nr: 0716120	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to an earlier effective date prior to May 1, 2004 
for additional compensation for the veteran's spouse.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
May 1967 to November 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran's claim has been certified to the Board as 
entitlement to an earlier effective date prior to May 1, 2004 
for additional compensation for the veteran's spouse.  The 
Board notes that the veteran initially applied for an earlier 
effective date prior to May 1, 2004 for additional 
compensation for his spouse and daughters.  The September 
2004 RO decision informed him that his older daughter was not 
eligible and advised that he complete VA Form 21-674 
indicating his younger daughter's school attendance and 
expected graduation date.  Such form was received in 
September 2004, and the younger daughter turned 23 in 
September 2005.  The status of the effective date for 
additional compensation of the veteran's younger daughter is 
unclear and the Board hereby refers this matter to the RO for 
any appropriate action.  

In October 2005 the veteran withdrew his request for a Board 
hearing.  


FINDINGS OF FACT

1.  The veteran is currently in receipt of a combined rating 
of 100 percent for his service-connected disorders effective 
from November 20, 2003.  The veteran became entitled to a 
rating of 30 percent of more for his service-connected 
disabilities n January 31, 2001.  

2.  The veteran's claim for additional compensation benefits 
based on a dependent spouse was received on April 7, 2004.  

3.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse was received is May 1, 2004.  


CONCLUSION OF LAW

An effective date prior to May 1, 2004, for additional 
compensation benefits because of the veteran's dependent 
spouse is not warranted.  38 U.S.C.A. §§ 1115, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of the Department of Veterans 
Affairs request.  38 C.F.R. § 3.401(b)(1).  The earliest that 
the additional award of compensation for a dependent spouse 
can occur is the first day of the month following the 
effective date.  38 C.F.R. § 3.31.

A review of the record shows that the veteran is currently in 
receipt of a combined rating of 100 percent for his service-
connected disabilities.  

An October 2001 rating decision increased the veteran's claim 
for PTSD from 10 percent to 50 percent, effective January 31, 
2001, and as a result the veteran met the requisite criteria 
for dependents' benefits.  In a January 2002 letter he was 
informed of the increased rating and his eligibility and was 
asked to submit VA Form 21-686c, Declaration of Status of 
Dependents and a copy of his marriage certificate.  The 
veteran was again advised to complete the form in March 2004.  
The completed VA Form 21-686c was received from the veteran 
on April 7, 2004.  In a September 2004 determination letter, 
the RO informed him that his benefits had been adjusted 
beginning May 1, 2004, based on the addition of a dependent 
spouse.  

The Board notes that the veteran's marriage certificate is 
dated February 1973.  The veteran argues that he submitted a 
copy of this document in 2001 and in person in 2002.  A 
review of the claims folder shows that a copy of the marriage 
certificate was first received in September 2004.  Hence, the 
date of the marriage certificate cannot serve as date of 
claim because VA did not receive it within one year from the 
date of the event.  38 C.F.R. § 3.401(b)(1)(i).  

The veteran and his representative have argued that the 
veteran's spouse was mentioned including in a January 1992 
medical record, March 1994 rating decision, April 2001 VA 
examination and in December 2002.  Nevertheless as mentioned 
earlier, the veteran met the requisite rating to receive 
dependents benefits in October 2001 and the January 2002 
letter advised him to submit VA Form 21-686c, Declaration of 
Status of Dependents and a copy of his marriage certificate 
within one year of the letter, otherwise the veteran was 
informed he could only be paid benefits from the date the 
evidence is received.  The earliest date the veteran's Form 
21-686c was received was April 7, 2004.  

Regarding the four possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was April 7, 2004.  38 C.F.R. § 3.401(b)(1)(ii).  The date 
that dependency arose was February 1973, the date that the 
veteran married.  38 C.F.R. § 3.401(b)(2).  The effective 
date of the veteran's current combined rating of 100 percent 
is November 2003; the effective date when the veteran's 
combined rating was increased to at least 30 percent was 
January 2001.  38 C.F.R. § 3.401(b)(3).  Finally, pursuant to 
38 C.F.R. § 3.31, the date of the veteran's award for 
additional compensation for his spouse was May 1, 2004.  38 
C.F.R. § 3.401(b)(4).  As the law instructs that the 
effective date for additional compensation for dependents is 
the latest of the four aforementioned dates, the correct 
effective date for the veteran is May 1, 2004.

Thus, the evidence is against an effective date prior to May 
1, 2004, for an award of additional compensation benefits 
based on a dependent spouse.  Accordingly, for the reasons 
and bases discussed above, the veteran's appeal must be 
denied on the basis of lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations (codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) provide for, among other 
things, notice and assistance to claimants under certain 
circumstances.  During the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
This case involves the application of law to certain facts 
such as the effective date for a combined rating of 30 
percent or higher and the date when information, which was 
needed to award additional compensation for the veteran's 
spouse was received by the RO.  Those facts are already 
established by the evidence now of record.  Collecting 
additional evidence would not be productive or helpful to the 
veteran's appeal.  Thus, because the law as mandated by 
statute, and not further development of evidence, is 
dispositive of this appeal, the VCAA is not applicable.  


ORDER

Entitlement to an earlier effective date prior to May 1, 2004 
for additional compensation for the veteran's spouse is 
denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


